                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MONSTER ENGERGY COMPANY,                        )
                                                )
                                                )       Case No. 19-cv-00551
              Plaintiff,                        )
                                                )        Judge: Jorge L. Alonso
       v.                                       )
                                                )        Magistrate Judge Young B. Kim
ZUICHUDESECAI, et al.                           )
                                                )
                                                )
              Defendants.                       )
                                                )

    MOTION FOR VAPOREVER BIOTECH (HUIZHOU) CO., LIMITED IN
     SUPPORT OF ITS MOTION TO STAY DISCOVERY AND DISMISS
                          COMPLAINT

       Movant-defendant VAPOREVER BIOTECH (HUIZHOU) CO, LIMITED (hereinafter

“Vaporever”) appears through counsel solely to present its motion to stay discovery and dismiss

the complaint based on and without waiving the following Rules 12 defenses:

      Rule 12(b)(2) for lack of personal jurisdiction over Vaporever, a Chinese company

       having no presence and having committed no acts in Illinois;

      Rule 12(b)(4) for insufficient process in view of the fact that Vaporever has never seen

       any process;

      Rule 12(b)(5) for insufficient service of process based on lack of service of summons and

       complaint and failure of Plaintiff Monster Energy Company (herein after “Monster”) to

       establish compliance with requirements for service under the Hague Convention;

      Rule 12(b)(6) for failure to state a claim upon which relief can be granted; and




                                                1
   Rules 20 and 21 for claims against all defendants since they are not arising out of the

    same transaction, occurrence, or series of transactions or occurrences.

   Undersigned counsel certifies that a copy of this motion will be served on Plaintiff via

    CM/ECF system.

   For the reason stated above, Defendant respectfully request that the Complaint (Doc 1) to

    defendant Vaporever be dismissed or severed.

                                                                       Respectfully submitted,

                                                                              /s/ Frank Y. Gao
                                                                     ABC Patent Service, LLC
                                                          1261 21st Street, Wilmette, IL 60091
                                                                   Telephone: (614) 806-0302
                                                                       Frank_gao@yahoo.com

                                                               Attorney for Defendant,
                                Vaporever Biotechnology (Huizhou) Corporation, Limited




                                             2
                              CERTIFICATE OF SERVICE


       I hereby certify that on March 20, 2019, I electronically filed the foregoing Motion
and Notice of Motion using the Court’s CM/ECF system, causing a notice of filing to be
served upon all counsel of record.

                                                                              /s/ Frank Y. Gao
                                                                     ABC Patent Service, LLC
                                                          1261 21st Street, Wilmette, IL 60091
                                                                   Telephone: (614) 806-0302
                                                                       Frank_gao@yahoo.com

                                                                Attorney for Defendant,
                                 Vaporever Biotechnology (Huizhou) Corporation, Limited




                                              3
